ALLOWABILITY NOTICE
Response to Arguments
In view of Applicant’s amendments, the Examiner fully concurs with Applicant’s arguments. All objections and previous rejections are withdrawn and reasons for allowance are expanded upon below.
Allowable Subject Matter
Claims 1 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…the first lock has a first outside diameter larger than a second outside diameter of the hydraulic pressure receiving surface and smaller than a third outside diameter of the second valve portion.”
Mueller (US 4161189) is considered the closest prior art, however Mueller lacks corresponding structure having the particularly arranged diameters as best shown at items 33 and 2 in Applicant’s figure 3. It is noted that this particular arrangement is to open Applicant’s port 91 which is a relief port. Mueller has no need for a relief port at such position and thus has no need to form the “stepped” formation of the diameters. Addition of a relief port at this position in any obvious combination would serve no purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799